Citation Nr: 0113066	
Decision Date: 05/08/01    Archive Date: 05/15/01

DOCKET NO.  00-15 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for low back 
disability.

2.  Entitlement to service connection for bilateral eye 
disability.

3.  Entitlement to service connection for bilateral foot 
disability.

4.  Entitlement to service connection for bilateral hearing 
loss disability.

5.  Entitlement to service connection for the residuals of a 
skull fracture.

6.  Entitlement to an increased evaluation for left knee 
disability, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Herman, Counsel


INTRODUCTION

The veteran had active military service from January 1942 to 
November 1945.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of a June 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania. 

The veteran was afforded a personal hearing before a Hearing 
Officer at the RO in August 2000.  A copy of the transcript 
of that hearing has been associated with the claims folder.


REMAND

The veteran contends that the disabilities for which service 
connection is sought are due to injuries sustained when the 
ship he was stationed on was attacked and sunk by an enemy 
torpedo plane.  He asserts that there was a massive explosion 
that ripped the clothes from his body and caused burns of his 
eyes, a skull fracture, a foot fracture and a back injury.  
Further, he attributes his current hearing loss to the 
acoustic trauma stemming from the explosion.  Finally, he 
asserts that his service-connected left knee disorder has not 
been adequately evaluated.

During the pendency of the appellant's appeal but after the 
RO's most recent consideration of the issues on appeal, the 
Veterans Claims Assistance of Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) became law.  This liberalizing 
law is applicable to the issues on appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  It essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant of which portion, if any, of 
the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.

A review of the record shows that the veteran's February 2000 
application for benefits included an Authorization and 
Consent to Release Information to the Department of Veterans 
Affairs.  He noted that he had been receiving treatment for 
the conditions currently under appeal from "Dr. Readon" 
since November 1999.  Thereafter, in a statement dated in 
March 2000, P.L. Reardon, M.D., asked that VA investigate 
whether the veteran's hearing loss was attributable to his 
active military service.  To date, there is no indication 
that the RO sought to obtain the medical records held by Dr. 
Reardon. 

The Board further notes that although the veteran was 
provided a VA examination in April 2000 to determine the 
current degree of severity of his service-connected left knee 
disability, the examiner failed to adequately assess the 
functional impairment from this disability, particularly with 
respect to functional impairment due to pain, during flare-
ups and on repeated use.  Therefore, the examination report 
is not adequate for rating purposes.  See DeLuca v. Brown, 8 
Vet.App. 202 (1995).  

In addition, the veteran has not been provided a VA 
examination to determine if he has residuals of the alleged 
service injuries, or to determine whether he has hearing loss 
disability due to acoustic trauma in service. 

In view of the foregoing, the Board finds that additional 
development is necessary.  Accordingly, the case is therefore 
REMANDED to the RO for the following action:

1.  The RO should request that the veteran submit 
the names, addresses and approximate dates of 
treatment or evaluation for all VA and non-VA 
medical care providers (to include the address and 
approximate dates of treatment for Dr. P.L. 
Reardon) who have treated or evaluated him, since 
his final period of service, for any of the 
disabilities for which service connection is 
sought, or who have treated or evaluated him in 
recent years for his service-connected left knee 
disability.  After securing any necessary 
releases, the RO should attempt to obtain a copy 
of all indicated records and permanently associate 
them with the claims file.  

2.  If the RO is unsuccessful in obtaining any 
medical records identified by the veteran, it 
should inform the veteran and his representative 
of this and request them to provide a copy of the 
outstanding medical records.

3.  Upon completion of the above development, the 
RO should schedule the veteran for a VA 
examination by a physician with appropriate 
expertise to determine the current extent of 
impairment from the veteran's service-connected 
left knee disability, and the etiology of any 
currently present back, skull and foot disorders.  
The veteran should be notified of the date, time, 
and place of the examination in writing.  The 
claims folder, to include a copy of this Remand 
and any additional evidence secured, must be made 
available to and reviewed by the examiner.  All 
necessary testing, to include X-rays, should be 
conducted.  
 
Based upon the examination results and a 
review of the claims folder, the examiner 
should provide an opinion with respect to 
each currently present foot disorder, skull 
disorder, and back disorder, as to whether it 
is at least as likely as not that the 
disorder is etiologically related to the 
veteran's active military service.  

The examiner should describe all 
symptomatology due to the veteran's service-
connected left knee disability, to 
specifically include an assessment of the 
degree of severity of any instability or 
subluxation present and of the frequency of 
any episodes of locking.  In reporting the 
results of range of motion testing, the 
examiner should identify any objective 
evidence of pain and the specific 
excursion(s) of motion, if any, accompanied 
by pain.  To the extent possible, the 
examiner should assess the extent of any 
pain.  Tests of joint movement against 
varying resistance should be performed.  The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should also be described by the examiner.  
The examiner should also express an opinion 
concerning whether there would be additional 
limits on functional ability on repeated use 
or during flare-ups (if the veteran describes 
flare-ups), and, to the extent possible, 
provide an assessment of the functional 
impairment on repeated use or during flare-
ups.  If feasible, the examiner should assess 
the additional functional impairment on 
repeated use, during flare-ups, or due to 
weakened movement, excess fatigability, or 
incoordination in terms of the degree of 
additional range of motion loss.  The 
examiner should also provide an opinion 
concerning the impact of this disability on 
the veteran's ability to work.  

The rationale for all opinions expressed must 
also be provided.


4.  The veteran should also be provided an 
examination by a physician with appropriate 
expertise to determine the nature and etiology of 
any current hearing loss disability.  The veteran 
should be notified of the date, time, and place of 
the examination in writing.  The claims folder, to 
include a copy of this Remand and any additional 
evidence secured, must be made available to and 
reviewed by the examiner.  All necessary testing, 
to include audiological testing, should be 
conducted.  Based upon the examination results and 
a review of the claims folder, the examiner should 
provide an opinion as to whether it is at least as 
likely as not that the veteran's current hearing 
loss disability is etiologically related to his 
active service.  The rationale for all opinions 
expressed should be explained.

5.  The veteran also should be provided an 
examination by a physician with appropriate 
expertise to determine the nature and etiology of 
any current disability of the eyes.  The veteran 
should be notified of the date, time, and place of 
the examination in writing.  The claims folder, to 
include a copy of this Remand and any additional 
evidence secured, must be made available to and 
reviewed by the examiner.  All necessary testing 
should be conducted.  Based upon the examination 
results and a review of the claims folder, the 
examiner should provide an opinion as to whether 
it is at least as likely as not that any 
disability of the veteran's eyes is etiologically 
related to his active service.  The rationale for 
all opinions expressed should be explained.

6.  Then, the RO should review the claims folder 
and ensure that all of the foregoing development 
has been conducted and completed in full.  If any 
development is incomplete, including if the 
requested examinations do not include the opinions 
requested, appropriate corrective action is to be 
implemented.

7.  Then, the RO should undertake any other 
development it deems to be required to comply 
with the notice and duty to assist requirements 
of the VCAA.  

8.  If the benefits sought on appeal are not 
granted to the appellant's satisfaction, the 
appellant and his representative should be 
provided with a supplemental statement of the case 
and afforded a reasonable opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 
Vet.App. 369 (1999).  By this remand, the Board intimates no 
opinion, either factual or legal, as to any ultimate 
conclusion warranted in this case.

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



